     Case 2:19-cv-01179-KJM-DMC Document 110 Filed 02/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMMY DAVIS MORGAN,                               No. 2:19-CV-1179-KJM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    MORGAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s motion, ECF No. 107, for leave to file a

19   third amended complaint.

20                  Plaintiff seeks to amend the second amended complaint to substitute the

21   Sacramento County Sheriff’s Department in place of Defendant Sacrament County Main Jail.

22   See id. at 1-2. Plaintiff also states he seeks to add new claims. See id. at 2-4. The motion is

23   defective because Plaintiff has not submitted a proposed third amended complaint with the

24   current motion. While Plaintiff submitted a third amended complaint with an earlier motion for

25   leave to amend, See ECF Nos. 101 and 102, Plaintiff has by separate motion asked that those

26   filing be withdrawn, a request the Court grants by separate order. Plaintiff’s current motion for

27   ///

28   ///
                                                        1
     Case 2:19-cv-01179-KJM-DMC Document 110 Filed 02/17/21 Page 2 of 2


 1   leave to amend is denied without prejudice to renewal accompanied by a proposed third amended

 2   complaint.

 3                 IT IS SO ORDERED.

 4

 5

 6   Dated: February 17, 2021
                                                        ____________________________________
 7                                                      DENNIS M. COTA
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
